Citation Nr: 1047097	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985 and 
from January 1987 to February 2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  That decision granted service connection for 
bilateral plantar fasciitis and assigned a noncompensable 
evaluation effective from March 1, 2005.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board for 
appellate review.

During the pendency of the appeal, a June 2007 rating decision 
increased the Veteran's disability evaluation for bilateral 
plantar fasciitis to 10 percent effective from March 1, 2005.  
However, the Board notes that the Veteran has not been granted 
the maximum evaluation for that disability.  Applicable law 
mandates that when a veteran seeks an increased evaluation, it 
will generally be presumed that the maximum benefit allowed by 
law and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
Thus, the issue remains on appeal.

A hearing was held on December 4, 2009, in Phoenix, Arizona, 
before the undersigned acting Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

In January 2010, the Board issued a decision denying the claim 
for a higher initial evaluation for bilateral plantar fasciitis.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
September 2010 Order, the Court vacated the January 2010 Board 
decision and remanded the matter to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran is currently assigned a 10 percent 
disability evaluation for his bilateral plantar fasciitis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276.  When 
an unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but the  anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.  When an 
unlisted disease, injury, or residual is encountered, requiring 
analogy, the diagnostic code number will be "built-up" as 
follows.  The first two digits will be selected from that part of 
the schedule most closely identifying the part, or system, of the 
body involved.  The last two digits will be "99" for all 
unlisted conditions. 38 C.F.R. §§ 4.20, 4.27 (2010).

Nevertheless, the parties to the Joint Motion noted that the 
Board did not adequately discuss whether any diagnostic codes 
were potentially applicable to the Veteran's service-connected 
plantar fasciitis.  In particular, they indicated that the Board 
did not discuss the applicability of Diagnostic Codes 5278 (claw 
foot) and 5284 (other foot injuries).  However, the December 2005 
and October 2009 VA examination reports do not contain all of the 
findings necessary to evaluate the Veteran's bilateral plantar 
fasciitis under those additional diagnostic codes.  Indeed, the 
October 2009 VA examiner specifically noted that the examination 
was not for pes cavus (claw foot).  Therefore, the Board finds 
that another VA examination is necessary to determine the current 
severity and manifestations of the Veteran's service-connected 
bilateral plantar fasciitis.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
bilateral plantar fasciitis.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's service- connected 
bilateral foot disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
bilateral plantar fasciitis under the rating 
criteria.  In particular, the examiner should 
indicate whether the Veteran has severe 
flatfoot and whether there is objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and 
use accentuated, an indication of swelling on 
use, and characteristic callosities.  He or 
she should also state whether all toes are 
tending to dorsiflexion and whether there is 
limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and 
marked tenderness under the metatarsal heads.  
In addition, the examiner should indicate 
whether there is malunion or nonunion of the 
tarsal or metatarsal bones, and if so, 
whether such symptomatology is moderate, 
moderately severe, or severe.  Similarly, he 
or she should comment on whether the 
Veteran's foot injury is moderate, moderately 
severe, or severe.  

The examiner should further state whether 
there is actual loss of use of either foot.  
The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should any 
additional disability due to these factors. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  The 
RO should also undertake any other 
development it determines to be indicated.  
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


